Appellant was convicted of murder, and his punishment assessed at twenty-five years confinement in the State penitentiary.
As there was no exception reserved to the introduction of the testimony of the witness John Slomschinskie the complaint in regard to same, in the motion for new trial, does not present the matter in a way we can review the action of the court.
In the beginning paragraph of the charge of the court he informed the jury that "appellant stands charged by indictment with the offense *Page 546 
of the murder of Sapriano Gonzales alleged to have been committed by him." This does not suggest to the jury that in the opinion of the court appellant was guilty, as contended in the complaint, of the charge.
As appellant requested the court to instruct the jury that his failure to testify should not be taken as a circumstance against him, certainly the court so doing presents no error.
The judgment is affirmed.
Affirmed.